Citation Nr: 1146875	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for arthritis of the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active duty from January 1991 to July 2000 and additional service with the Kansas Army National Guard from July 2000 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

Previously, in June 2003, the RO denied petitions to reopen claims for service connection for thoracic outlet syndrome, dilation and curettage (D&C) surgery with possible fertility problems and irregular periods, and bursitis of the left hip.  The Veteran submitted a timely notice of disagreement in August 2004, and a statement of the case was issued in November 2005.  However, the Veteran did not submit a Substantive Appeal to perfect her appeal as to those issues.  Accordingly, those issues are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim.  The Veteran's statements since the last VA examination in October 2005 have indicated that her service-connected toe disability has worsened since then.  In this regard, the Board observes that the latest treatment records are dated in May 2008, including a VA podiatry note dated in that month, which discusses her symptoms and reports the range of motion of her right great toe.  The RO considered this record to be the equivalent of a VA examination and adequate for rating purposes.  However, in a September 2008 statement, she asserts that such record does not address all of her symptoms and that the range of motion reported was not tested by any measurement tool.  The Board observes that the use of a goniometer in the measurement of limitation of motion is indispensable in examinations conducted within VA.  38 C.F.R. § 4.46 (2011).  Thus, as the May 2008 podiatry note does not report range of motion testing through the use of a goniometer, the Board agrees with the Veteran that such record is not equivalent to a comprehensive compensation and pension (C&P) examination.

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the arthritis of the Veteran's right great toe, especially if this disability has indeed worsened.  The Board finds, therefore, that a remand of the Veteran's initial rating claim is necessary to secure an examination to ascertain the current level of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Also, it appears that the Veteran receives continues care from a private podiatrist, B.W., M.D.  The most recent treatment records from Dr. B.W. are dated in May 2007.  Therefore, on remand, records of any ongoing right foot and right great toe treatment from Dr. B.W. that the Veteran may be receiving should be obtained.

Furthermore, the most recent VA treatment records from the VA Medical Center (VAMC) in Leavenworth, Kansas are dated in May 2008; and from the VA Community Based Outpatient Clinic (CBOC) in Junction City, Kansas are dated in February 2008.  Accordingly, on remand, records of any ongoing VA right foot and right great toe treatment that the Veteran may be receiving from these medical facilities should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of recent right great toe and right foot treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. B.W. as well as at the VAMC in Leavenworth, Kansas since May 2008 and at the VA CBOC in Junction City, Kansas since February 2008.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of the arthritis of her right great toe.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations associated with the service-connected arthritis of the right great toe should be annotated in the examination report.  Specifically, the examiner should undertake range of motion studies of the Veteran's right great toe and right foot and comment on the degree of disability due to functional losses such as pain and weakness.  The examiner should indicate whether the level of disability is "moderate," "moderately severe," or "severe."  A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue of entitlement to an initial compensable rating for arthritis of the right great toe.  If the benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

